                                        Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 1 of 17


~ :'1:::::::~~~~~~·~~.sm~~~?c.;'w~~m~~:~='"''"'''"~~!~~:=~,:~.~
 provided by local rules of court This form,
 purpose of m1t1atmg the CIVIi docket sheet                          1
                                                                                r!r'~°dud1c1al Conference of the United States m September 1974, is requtred or the use of the Clerk of Court for the
                                                                                    CTIONS ON NEXT PAGE OF THIS FORM}

 I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
  CAROL BARTHOLOMEW                                                                                                       PINNACLE LOGISTICS, LLC

        (b)         County of Residence of First Listed Plamtlff
                                      (EXCEPT IN US PLAIN1'f • 'CASE'S)
                                                                                                                            NOTE.      IN 1.AND CONDEMNATION CAS
                                                                                                                                       THE TRACT OF LAND INVOLV

            ( C)    Attorneys (Firm Name, Addre.<r, and Telepllone Num r)                                                    Attorneys (If Known)

  Scott K. Johnson, Esq., Two Penn Center, Suite 1240                                                                     Rachel Fendell Satinsky, Esq, Littler      e son, 3 Parkway,
  1500 John F. Kennedy Boulevard, Philadelphia, PA 19110                                                                  1601 Cherry St., Ste. 1400, Philadelphia, PA 19102

 II. BASIS OF JURISDICTION (Placeo11                                     ··x"111011eBo.t011ty;                                                                   IPAL PARTIES {Place an "X" 111 One Bo.tfor Plaintiff
                                                                                                                                                                                            and One Bo.t for Defe11da111)
 ::J I         U S Government                            Federal Queslton                                                                                                                                   PTF         DEF
                 Plamtlfi                                  (US. Govemnre/11 Not a Party}                           Citizen of This State                               Incorporated or Principal Place        0 4       ::J 4
                                                                                                                                                                         ofBusmess In This State




                                                                                                                                                                                                                  '(J
 0 2 U.S Government                                      D ers1ty                                                  Citizen of Another State          CJ 2    0     2   Incorporated a11d Pnncipal Place       0
        Defendant                                          !ndicate Cillzenshtp of Parl/es 111 ltem Ill}                                                                  of Business In Another State

                                                                                                                   Citizen or Subject of a           0 3     CJ    3   Foreign Nanon                          0 6       0
                                                                                                                     Fore1 n Coun
 IV• NATURE OF SUIT {Place an "X" in One Bo.< Only)
   ·~>&
 I.~.....           .   (1J0Nir.RW€ID1i.~ ~                     •.                  @RIDS    .._, .                                                          Chck here for Nature ofSmt Code Dcscrmtlons
                                                                                                      ti!ilr~- ~EORF.Bl'llUREffiEN'RB'Jl.YB ~AN!mll00'6!¥§i!fi§ili!'ll ~f%i(i).'IJHER!S!lfAft5'11~!11$1
 0          I IO Insurance                            PERSONAL INJURY                     PERSONAL INJURY          CJ 625 Dmg Related Seizure                            0 375 False Claims Act
                                                                                                                                                        0 422 Appeal 28 USC I 58
 0          120 Manne                           CJ 310 Airplane                       0 365 Personal lnJllry •            of Property 21 USC 881        0 423 Withdrawal CJ 376 Q111 Tatn (31 USC
 CJ         130 Miller Act                      0 315 Airplane Product                         Product Liability   0 690 Other                                28 USC 157        3729(a))
 0          140 Negobab:e [nstmment                          L1ab1lity                CJ 367 Health Carel                                                                0 400 State Reapportionment
 0          150 Recoveiy of Overpayment         0 320 Assault. Libel &                        Pharmaceutical                        if'1<ilPROPERlJWJR!GH!i'Si1'1l?!\"'* 0 410 Ant1tmst
                 & Enforcement of Judgment                   Slander                          Personal Iniury                        0 820 Copyngl1ts                    0 430 Banks and Bankmg
 0          15 I Medicare Act                   0 330 Federal Employers                       Product liability                      0 830 Patent                        0 450 Commerce
 0          I 52 Recovery of Defaulted                       Liability                ::J 368 Asbestos Personal                      ::J 835 Patent · Abbreviated        0 460 Deportation
                 Student Loans                  0 340 Manne                                    lnJwy Product                                   New Dmg Applicallon       CJ 470 Racketeer Influenced and
                 (Excludes Veterans)             0 345 Manne Product                           liabihty                              0 840 Trademarl<                           Com1pt Orgamzatlons
  0         I 53 Recoveiy of Overpayment                     L1abihty                             i;!~~~4'ii:lb'A\80R&i\'j;j.!f&~1 ~SO'Gllt1!9SEGUR·Ilf•Y.~ 0 480 Consumer Credit
                                                                                         PERSONAL PROPERTY
                 of Veteran's Benefits           0 350 Motor Vehicle                              CJ 710 Fair Labor Standards
                                                                                      O 370 Other Fraud                              ::J 861 HIA (13950)                 0 485 Telephone Consumer
  0         160 Stockholders Smts                0 355 Motor Velucle                  0 371 Tmth m Le11dmgAct                        0 862 Black lung (923)                      Protecuon Act
 9          190 Other Contract                              Product L1ab1hty                      CJ 720 Labor/Management
                                                                                      0 380 Other Personal                           0 863 OlWCID:ww (40S(g)) 0 490 Cable/Sat TV
  CJ        195 Contract Product Liability       0 360 Other Personal                         Property Damage
                                                                                                          Relanons                   0 864 SSJD Title xv:                0 850 Secun11es/Commod111es/
  0         196 Franchise                                   lnJlllY                   0 385 Property Damage
                                                                                                  O 740 Railway Labor Act            ::J 865 RSI (405(g))                        Exchange
                                                 0 362 Personal lnJmy •                           0 nI Family and Medl,cal
                                                                                              Product Liability                                                          0 890 Other Statutocy Acllons
                                                ,,.......,_ Medical Malnracuce                            Leave Act                                                      0 891 Agncultural Acts
 1!'7~'.REJAtl'l!I'Jt@RER;U"""'.-l"'   .Jk~EI :.imroGHffiSt~ 1illlR:1S.0NER,'l',&1JI:lll0lllS.'IS 0 790 Other Labor L111gnt10n       ~iFEU::im@Il!!PA'X!SUITSf.i?*"' 0 893 Environmental Mailers
  0 210 Land Condemnation            , 0 440<'.! her C1V1l Rights       Habeas Corpus:            0 791 Employee Ret1re1nen1         ::::J 870 Taxes (US Plamuff         CJ 895 Freedom oflnfonnation
  0 220 Foreclosure                    a 441" iring                  0 463 Alien Detainee                Income Secnnty Act                    or Defendant)                     Act
  0 2.30 Rent Lease & Ejec1mcn1        ~442E ploy1nent               0 5 IO Motions to Vacate                                        0 871 IRS •Tiurd Party              0 896 Arb1trat1on



                                               ~-
  0 240 Torts to Land                                                       Sentence                                                           26 USC 7609               0 899 Admmistrallve Procedure
  0 245 Tort Product Liability                   commodations        CJ 530 General                                                                                             Act!ReVJcw or ApPCal of
  0 290 All Other Real Property                 mer w/D1sabil11tes • 0 535 Death Penalty          t\"!iilii£!1Ml'rU~M;JJi)~~                                                    Agency Decision
                                     '          mployment               Other:                    CJ 462 Naturalization Application                                      0 950 Constituuonahty of
                                                mer w/D1sabillt1cs · 0 540 Mandamus & Other       0 465 Other Immigrat10n                                                        State Stalllles
                                              Other                  0 SSO Civil Rights                  Ac1tons
                                       CJ 448 Education              0 SSS Pnson Cond111on
                                  1                                  0 560 Civil Dctamce ·
                                                                            Conditions of


  v.          ORIGIN (Pta
                                  -
                                  ean   "~   'In 011e Bo.• Only}
                                                                            Confinement


  01               Ongmal         ~2         'emoved from                0      3     Remanded from          04 Remstated or          0 5 Transferred from       06 MulUdistnct                       0 8 Mult1d1stnct
                   Proceed mg           j    State Court                              Appellate Court              Reopened           Another D1stnct                   L1t1gat1on-                        L1t1gat1on •
                                                                                                                                      (specify)                         Transfer                           Direct File
                                  v                  Cite the U .S Ctv1l Statute under which you are fihng (Do 11ot cita }11ristlicli011al statutes 1111/ess Jiversity)
                                                      42.   u.s.c. 1332
  VI. CAUSE OF ACTION                                Bnef descnption of cause
                                                     Employment Action
  VII. REQUESTED IN     0                                   CHECK IF THIS IS A CLASS ACTION                           DEMANDS                                       CHECK YES only 1f demanded m complamt
       COMPLAINT:                                           UNDER RULE 23, F RCv P                                                                                  JURY DEMAND:                 0 Yes         ONo
  VIII. RELATED CASE(S)
        IFANY
                                                         {See i11.rtn1e11ons)
                                                                                                                                                            DOCKE":' NUMBER                  JUL 30 2019
  DATE
   07/30/2019
  FOR OFFICE USE ONLY

            RECEIPT#                         AMOUNT                                          APPL YING IFP                                   JUDGE                             MAG.JUDGE
     "                                     J~~~THE
                                              ~
                           Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 2 of 17

                                               J
                                                                  UNITED S'f A'rES btS'l'i!ICT COURT
                                                                   EASTERN DISTRICT OF PENNSYI,VANIA

                                                                              DESIGNATION FORM
                                                                                                                                       )! 9
                                                                                                                                                       1
                                                                                                                                                         348
                                                                                                                                                                        Q
                                                                                                                                                                        CJ
                                                                                                                                                                              1




                      (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose ofasstgmnent to the appropriate calendar)

Address of Plaintiff: _ _ _ _ _ __                            704 Saint John Street, Allentown, Pennsylvania
                                                                      -----
Address of Defendant:                                                1640 West 23rd Street, Dallas, TX 75261
p~~clk~~~~ci~~mTra~~tioo: _ _ _ _ _ _ _ _ _ _A_l_le_n_t_o_w_n_,_P_e_n_n_s_y_~_a_n_ia__________


RELATED CASE, IF ANY:
Case Number- _ _ _ _ _ _n_l_a                                                                      n/a                          Date Terminated:                 n/a

Civil cases are deemed related when Yes is answered to any of the following questions·

1.     ls this case related to property included in an earlier numbered suit pending or within one year                            YesD                    No[Z}
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                           YesD                    No[Z}
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                              YesO                    No[{]
       numbered case pending or withm one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                           YesD                    No [Z}
       case filed by the same individual?

I certify that, to my knowledge, the within case                                  related to any case now pending or within one year previously terminated action in
this court except as noted above.
DATE        07/30/2019                                                                                                                              308751
                                                                                                                                              Attorney ID # (if appltcable)


CIVIL: (Place a ..J in one category only)

A.            Federal Question Cases:                                                         B.     Diversity J11risdictio11 Cases:

D      1.  Indemnity Coi:itract, Marine Contract, and All Other Contracts                    D       1.    Insurance Contract and Other Contracts
D      2.  FELA                                                                              D       2.    Airplane Personal Injury
D      3.  Jones Act-Personal Injury                                                         D       3.    Assault, Defamation
D      4. Antitrust                                                                          D       4.    Manne Personal Injury

a
D
       5. Patent
       6. Labor-Management Relations
                                                                                             D
                                                                                             D
                                                                                                     5.
                                                                                                     6.
                                                                                                           Motor Vehicle Personal Injury
                                                                                                           Other Personal Injury (Please specif}). ______
                                                                                                                                                                     ·-------




                                                                                         ~
       7. Civil Rights                                                                               7     Products Liability
D      8. Habeas Corpus                                                                              8.    Products Liability - Asbestos

B
D
       9. Securities Act(s) Cases
       10. Social Security Review Cases
       11. All other Federal Question Cases
                                                                                                     9.    All other Diversity Cases
                                                                                                           (Please specif}>)                 Ernplo~rneot

           (Please specif})



                                                                            ARBITRATION CERTIFICATION
                                                    (The effect of Ibis certification is to remo1•e 1/ie case from eligtbility for arbttralton)

I,          Rachel Fendell Satinsky                           counselofrecordorproseplamt1ff,doherebycert1fy

                    suant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                    eed the sum of $150,000.00 exclusive of interest and costs:

                    iefother than monetary damages is sought.                                                                                        JLJ L 3Q 2019
DATE        07/30/2019                                                                                                                              308751
                                                                                                                                              Attorney ID # (if applicable)

NOTE A tna: de novo will be a tnal by Jury only 1fthere has been comphan<:e with PRC P 38

Ci1• 609 (S/2018)
      Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 3 of 17
                        \1\    ~                 .
                       ~\?~UNITED            STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   CASE MANAGEMENT TRACK DESIGNATION FORM

CAROL BARTHOLOMEW                                                           CIVIL ACTION

                      v.                                                       ll~           3489
PINNACLE LOGISTICS, LLC                                                     NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                             D
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.
                                                                                                   D
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     D
( d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.
                                                                                                   D
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
                                                                                                 ~
                                                                                                &
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


_07_13_0_12_0_19_ _ _       v(JpcAJ1&1u1J!Jo1iwJt;r Pinnacle Logistics, LLC
Date                               Attorney-at-law           U          Attorney for Defendant
267-402-3000                   267-402-3131                          rsatinsky@littler.com
Telephone                           FAX Number                          E-Mail Address


(Civ. 660) 10/02




                                                                                     JUL 30 2019
       Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 4 of 17




                    IN THE L'NITED STATES DISTRICT COL'"RT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                                         19            3489
 CAROL BARTHOLOYIEW,                                      Civil Action No.: - - - -

                        Plaintiff,

 v.

 PI~'NACLE    LOGISTICS, LLC,

                        Defendant.




                            NOTICE OF REMOVAL OF ACTIO~

       Defendant Pinnacle Logistics, incorrectly pied as Pinnacle Logistics, LLC ("Defendant" or

"Pinnacle"), by and through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, hereby files this Notice of Removal of the above-captioned action from the Court of

Common Pleas of Lehigh County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania. In support of this :Sotice of Removal, Pinnacle avers as follows:

       I.      On or about June 17, 2019, Plaintiff Carol Bartholomew ("Plaintiff' or

"Bartholomew") filed a Civil Action Complaint ("Complaint") against Pinnacle in the Court of

Common Pleas of Lehigh County, Pennsylvania, captioned Carol Bartholomew v Pinnacle

Logistics, LLC, Case :So. 20 l 9-C-1850 ("State Court Action").

       2.      On or about June 19, 2019, the Pennsylvania Human Relations Commission

("PHRC") sent a letter to Bartholomew informing her that it had been one year since she filed her

complaint with the PHRC and that she now had the right to bring an action in the appropriate

Pennsylvania Court of Common Pleas based on the alleged violations of the Philadelphia Human

Relations Act ("PHRA") contained in her commission complaint.
        Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 5 of 17




        3.       On or about July I, 20 I 9, Pinnacle received a copy of the Complaint in this action.

A true and correct copy of the Complaint is attached hereto as Exhibit I.

        4.       This Notice of Removal is timely as it is made within thirty (30) days of Pinnacle's

receipt of the complaint, as required by 28 U.S.C. § 1446(b).

        5.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § I 332(a)

in that there is complete diversity of citizenship and the amount in controversy, exclusive of

interest and costs, exceeds the sum of $75,000.

        6.       Bartholomew is a resident of the Commonwealth of Pennsylvania who has made

and intends to continue to make Pennsylvania her primary residence for the indefinite future.

(Comp!.   ~   I.) Bartholomew is therefore a citizen of Pennsylvania for purposes of 28 U.S.C. §

1332.

        7.       Plaintiffs correct employing entity is IAS Logistics DFW, LLC ("IAF"), which

does business as Pinnacle Logistics. IAF is a limited liability company organized and existing

under the laws of the State of Delaware with its principal place of business in the State of Texas.

        8.       IAF has two members: Harry Combs and Everett Wheeling. Combs is a citizen of

Colorado and Wheeling is a citizen of Texas. Therefore, Pinnacle is a citizen of Delaware, Texas

and Colorado for purposes of 28 C .S.C. § I 332. See Zambelli Fireworks Manufacturing Co. v.

Wood, 592 F.3d 412, 420 (3d Cir. 2010) (holding that limited liability company is a citizen of each

state where its members are citizens).

        9.       Accordingly, diversity of citizenship, for purposes of 28 C.S.C. § I 332, existed

between Bartholomew and Pinnacle at the time Bartholomew commenced the State Court Action,

and continues to exist as of the time of filing this Notice of Removal.




                                                   2
         Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 6 of 17




         10.    Pinnacle asserts that the amount in controversy exceeds $75,000, exclusive of

interest and costs. Bartholomew specifically alleges that she seeks an amount in excess of

$75,000. (Comp!. Section V ("Relief Requested"), Wherefore Clause.) Bartholomew's requested

damages include "compensatory damages for: including, but not limited to, restitution, expectation

damages, consequential damages, back pay and lost benefits[,] lost future wages, lost earning

capacity, economic loss, pain and suffering, [and] emotional distress." (Id     ~A.)   Additionally,

Bartholomew seeks attorneys' fees, which must also be taken into account when determining

whether the amount in controversy is met. Suber v. Chrysler Corp., I04 F.3d 578, 585 (3d Cir.

1997).

         I I.   Accordingly, the grounds for diversity jurisdiction are satisfied, and this Court has

jurisdiction over this matter pursuant to 28 C.S.C. § I332.

         I 2.   By reason of the foregoing, Pinnacle desires and is entitled to have this case

removed from the Court of Common Pleas of Lehigh County to the United States District Court

for the Eastern District of Pennsylvania.

         I 3.   This Court is the district court of the United States for the district and division

embracing the place where this action is currently pending for purposes of 28 U.S.C. § I44 l (a).

         I4.    True and correct copies of this !\otice of Removal with accompanying exhibits and

Notice of Removal directed to the State Court are being served upon Plaintiff and filed with the

Court of Common Pleas of Lehigh County, Pennsylvania, in accordance with the provisions of28

u.s.c. § l446(d).




                                                  3
        Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 7 of 17




       WHEREFORE, Pinnacle respectfully requests that this case be removed to this Court, that

this Court accept jurisdiction, and that this action be henceforth placed on the docket of this Court

for all further proceedings as though the same had been originally instituted and commenced in

this Court.



                                                     Respectfully submitted,


                                                     Rachel Fendell Satinsky (PA ID No.
                                                     LITTLER MENDELSON
                                                     1601 Cherry Street, Suite 1400
                                                     Philadelphia, PA 19102.1321
                                                     Telephone: 267.402.3000
                                                     Facsimile: 267.402.3131
                                                     rsatinsky@littler.com

                                                     Attorneys for Defendant,
                                                     Pinnacle Logistics, LLC




 Dated: July 30, 2019




                                                 4
          Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 8 of 17




                                     CERTIFICATE OF SERVICE

        I certify that on this 301h day of July, 2019, a true and correct copy of the foregoing

Defendant's Notice of Removal of Action was served by U.S. Mail upon the following:

                                   Scott K. Johnson, Esq.
                                   Two Penn Center, Suite 1240
                                   1500 John F. Kennedy Boulevard
                                   Philadelphia, PA 19110
                                   scottj@ericshore.com
                                   Attorney for Plaintiff Carol Bartholomew




                                                      '-fk,AJivJde~
                                                       Rachel Fendell Satinsky

FIRMWIDE.165419429.3 098413 1005
          Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 9 of 17



                                                                   littler Mendelson, P.C.
                                                                   Th•ee Parkway
                                                                   1601 Cherry Street, Suite 1400
                                                                   Ph;Jade:ph•a. PA 19102 1321




                                                                   Rac'1e· Fendell Sat1'lsky
                                                                   267 402 3071 direct
July 30, 2019                                                      267 402 3000 main
                                                                   267 285 2566 fax
                                                                   rsat•nsky@J.ttler com




VIA HAND-DELIVERY

Clerk, United States District Court
for the Eastern District of Pennsylvania
601 Market Street, Room 2609
Philadelphia, PA 19106

Re:       Carol Bartholomew v. Pinnacle Logistics, LLC

Dear Clerk of Court:

Enclosed for filing please find the original and one copy of the below documents, along with a CD
and check in the amount of $400.00. Kindly time-stamp the copy and return it to our courier.

      •   Notice of Removal;
      •   Civil Cover Sheet;
      •   Designation Form;
      •   Disclosure Statement Form;
      •   Case Track Designation Form; and
      •   CD containing copy of documents.

If you have any quest1ons1 please do not hesitate to contact me.

Very truly yours,

/s/ ~add 'Je«ddt, s~
Rachel Fendell Satinsky

RFS/nmc
Enclosures
cc:    Scott K. Johnson, Esq. (via Email & First Class Mail)




  littler com
Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 10 of 17




            EXHIBIT A
      Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 11 of 17




Rachel Fendell Satinsky (PA ID No. 308751)
LITTLER MENDELSON
160 l Cherry Street, Suite 1400
Philadelphia, PA 19102.1321
Telephone: 267.402.3000
Facsimzle: 267.402.3131

Attorneys for Defendant

                                                       IN THE COURT OF CO!'vlMON PLEAS,
 CAROL BARTHOLO!'vlEW,                                 LEHIGH COCl\TY, PE~SYLVANIA

                         Plaintiff,                    CIVIL ACTION - LAW
 v.
                                                      ! Case No. 2019-C-1850
 Pll\NACLE LOGISTICS, LLC

                         Defendant.
  - - - - - - - __....    ---         ---

                             NOTICE OF REMOVAL OF ACTION

       Defendant Pinnacle Logistics, incorrectly pied as Pinnacle Logistics, LLC ("Defendant" or

"Pinnacle"), by and through its undersigned counsel, hereby gives notice to the Court of Common

Pleas of Lehigh County, Pennsylvania and Plaintiff Carol Bartholomew ("Plaintiff' or

"Bartholomew") as follows:

       1.     Defendant has filed with the United States District Court for the Eastern District of

Pennsylvania a ~otice of Removal. A copy of the ~otice of Removal is attached hereto as Exhibit

A.

       2.     Pursuant to the provisions of 28 U.S.C. § 1446(d), the filing of the 'Sotice of

Removal by Defendant effects the removal of this action from this Court's jurisdiction, and this

Court "shall proceed no further unless and until the case is remanded." 28 U.S.C. § l446(d).
      Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 12 of 17




                                   Respectfully submitted,



                                   Isl Rachel Fendell Satinsky     ____ _
                                   Rachel Fen dell Satinsky (PA ID No. 308751)
                                   LITTLER MENDELSO~
                                   1601 Cherry Street, Suite 1400
                                   Philadelphia, PA 19102.1321
                                   Telephone: 267.402.3000
                                   Facsimile: 267.402.3131
                                   rsatinsky@littler.com

                                   Attorneys for Defendant,
                                   Pinnacle Logistics, LLC
Dated: July 30, 2019
     Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 13 of 17




                              CERTIFICATE OF SERVICE

       I certify that on this 30th day of July, 2019, a true and correct copy of the foregoing
                                                 \
Defendant's Notice of Removal of Action was served by email upon the following:

                            Scott K. Johnson, Esq.
                            Two Penn Center, Suite 1240
                            1500 John F. Kennedy Boulevard
                            Philadelphia, PA 19110
                            scottjrii:ericshore.corn
                            Attorney for Plaintiff. Carol Bartholomew




                                                     Isl Rachel F'endell Sarinsky
                                                     Rachel Fendell Satinsky
 t-ILl:::U b/1 f/:LU1\::J   ~:11   t-'M,t;IerK ot Jua1c1a1 Kecoras, c..;1v11 u1v1s1on, Lerngn \.Juumy,   rJ-\
          Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 14 of 17
                                          2019-C-1850     /s/D N



Scott K. Johns.on (Pa. Id. No: 85024)
LAW OFFICES OF Eruc A. SHORE,, P.C.
scottj@ericshore.com
Two Penn Center, Suite 1240
1500 John F. Kennedy Boulevard
Philadelphia, PA 19110
(267) 546-0124 (t)
(215) 944-6124 (f)
Attorneyfor Plain'tif.f, Carol Bartholomew

CAROL BARTHOLOMEW                                        LEHIGH COUNTY
                                                         COURT OF COMMON PLEAS
         Plaintiff,
                                                        - - - - Term, 2019
                  v.
                                                         No.: _ _ _ __
PINNACLE LOGISTICS, LLC
                                                         COMPLAINT-CIVIL ACTION
         Defendant




                                            NOTICE TO DEFEND

YOU HA VE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE
CLAIMS SET FORTH IN THE FOLLOWING PAGES~ YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS AFTER THIS COMPLAINT AND NOTICE ARE SERVED, BY
ENTERING A WRITIEN APPEARANCE PERSONALLY OR BY A1TORNEY AND
FILING IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO THE
CLAIMS SET FORTH AGAINST YOU. YOU ARE WARNED THAT IF YOU FAIL TO DO
SO THE CASE MAY PROCEED WITHOUT YOU AND A JUDGMENT MAY BE ENTERED
AGAINST YOU BY THE COURT WITHOUT FURTHER NOTICE FOR ANY MONEY
CLAIMED IN THE COMPLAINT OF FOR ANY OTHER CLAIM OR RELIEF REQUESTED
BY THE PLAINTIFF. YOU MAY LOSE MONEY OR PROPERTY OR OTHER RIGHTS
IMPORTANT TO YOU.

YOU SHOULD TAKE THIS PAPER TO YOUR LA WYER AT ONCE. IF YOU DO NOT
HA VE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE
SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                         Lehigh County Bar Association
                                            1114 West Walnut Street
                                             Allentown, PA 180102
                                                 (610) 433-6204
    t-ILt:U b/1 t/:LU1~ .;:11 1-'M,L.;lerK or Jua1c1a1 Kecoras, L.;1v11 u1v1s1on, Lerngn vourny, r-/"\
            Case 5:19-cv-03489-JLS Document 1 Filed 07/30/19 Page 15 of 17
                                                            2019-C-1850    /s/D N



                                                     III. FACTS

          8.       On August 22, 2017, Defendant hired Ms. Bartholomew to work as a Supervisor

 at their warehouse located in Allentown, Pennsylvania.

          9.       In November of 2017, Regional Manager for Baltimore Washington International

Airport C'BWf')~ Ryan 1, the Manager on duty for BWI from Texas, Greg2, Safety Supervisor for

Pinnacle, Ray3. and Regional Manager for BWI Justin4, came to work at Defendanfs Allentown,

Pennsylvania location.

          l 0.     Ray would say to Ms. Bartholomew, ''Come on, get your old ass out there on the

floor and get your people moving."

          11.      According to Ms. Bartholomew, Ray would obsessively and inappropriately talk

about young female employees and would inappropriately sell them his homemade moonshine

from his car or from the hotel he was staying at

          12.      Ray would also invite the young female employees back to his hotel room to party

with him.

          13.      Ms. Bartholomew observed Ray being extra friendly with some of the younger

female employees, (i.e., touching them and playing with their hair, allowing them to have long

breaks, and entertaining them with food and drinks).

          14.     In late November 2017i Ms. Bartholomew witnessed this inappropriate behavior

and spoke with the Human Resources representative, Steve5•

          15.     Ms. Bartholomew was called into the office by Steve and another representative

from Human Resources, Sasha6, and was asked if she witnessed any of Ray's inappropriate

1
  The 1.i:ist name of Ryan is unknown to Plaintiff
2
  The last name of Greg is unknown to Plaintiff
1
  The last name of Ray is unknown to Plaintiff
4
  The last name of Justin is unknown to Plairitiff
s The; last name of Steve is unknown to Plaintiff

                                                        3
         b/1 nw1~
 t-ILt:U Case      ~:11 t-'M,c..;IerK orDocument
              5:19-cv-03489-JLS          Jua1cra1 Kecoras,
                                                   1 Filed c..;1v11
                                                            07/30/19u1v1s1on.
                                                                          Page  16 ofc..;ounty,
                                                                              Lentgn   17       t-'A
                                                         2019-C-1850       /s/D N



        23.       On January 17, 2018 Ms. Bartholomew met with Cindy, and she gave her the

reason why she was terminated.

        24.       Cindy told Ms. Bartholomew that she spoke with Ryan and Greg and they told her

that they were not satisfied with Ms. Bartholomew's performance during peak holiday season.

        25.       In spite of their alleged dissatisfaction with Ms. Bartholomew's performance,

Ryan and Greg did not provide Cindy or by extension any specific objective proof of Ms.

Bartholomew mishandling the peak holiday season operations.

     ~ '26~     . On January 19, 2018 Ms. Bartholomew met with Cindy again to try and regain
                 -~
her position.          · ................
                                   ··"'-..,.

                  Cindy asked. ~Ms~~~l10Iomew what she wanted out of this, and Ms.
        27.
                                               -
                                               ~
Bartholomew told Cindy specifically that sfiew~ed her job back.
                                                         ~
       28.        After the        investigation~ Cindy was in the·~~e~ing Ms. Bartholomew her
job back; however, Cindy was also terminated by Defendant on Febn~~l~.

       29.        In addition to discriminating against Ms. Bartholomew          on~----
Defendant also retaliated against Ms. Bartholomew because she complained about sexual

harassment by one of the managers.

                             IV. CAUSE OF ACTION
             VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT
                               (43 P.S. § 951, et seq.)

       30.       Plaintiff incorporates paragraphs 1-29 as if fully set forth at length herein.

       31.       At all times material hereto, and pursuant to the Pennsylvania Human Relations

Act, 43 P.S. § 951, et seq, an employer may not discriminate or retaliate against an employee.

       32.        Plaintiff is a qualified employee and person within the definition of Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq.



                                                     5
4.   t-tu:.u Case
             b/1 f/:LU1~ ;:s:11 f-'M,L;terK ot
                   5:19-cv-03489-JLS           Jua1c1a1 Kecoras,
                                             Document    1 Filed L;1v11 u1v1s1on,
                                                                 07/30/19         Len1gn
                                                                               Page 17 ofL;ounty,
                                                                                          17      f-'A
                                                         2019-C-1850         /s/D N




     Date: June 12, 2019                          LAW OFFICES OF ERIC A. SHORE, P.C



                                                  BY:~~
                                                 scoTTIWOHNS~:ESQUIRE
                                                 Two Penn Center, Suite 1240
                                                 1500 John F. Kennedy Boulevard
                                                 Philadelphia, PA 19110
                                                 Tel.: (267) 546-0124
                                                 Fax: (215) 944-6124
                                                 Email: scottj@ericshore.com
                                                 Attorney for Plaintiff, Carol Bartholomew




                                                    7
